

116 HR 6668 IH: Inspectors General Independence Act of 2020
U.S. House of Representatives
2020-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6668IN THE HOUSE OF REPRESENTATIVESMay 1, 2020Mr. Cooper (for himself and Mr. Correa) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo enhance the independence of Inspectors General, and for other purposes.1.Short titleThis Act may be cited as the Inspectors General Independence Act of 2020.2.Amendments to the Inspector General Act of 1978(a)Removal for causeThe Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)in section 3(b), by inserting after the first sentence the following: An Inspector General may only be removed by the President before the expiration of the term of the Inspector General for permanent incapacity, inefficiency, neglect of duty, malfeasance, or conviction of a felony or conduct involving moral turpitude.; and(2)in section 8(G)(e), by adding at the end the following:(3)An Inspector General may only be removed by the head of a designated Federal entity before the expiration of the term of the Inspector General for permanent incapacity, inefficiency, neglect of duty, malfeasance, or conviction of a felony or conduct involving moral turpitude..(b)Establishment of terms of officeThe Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)in section 3, by adding at the end the following:(h)(1)The term of office of each Inspector General shall be 7 years. An individual may serve for more than 1 term in such office. Any individual appointed and confirmed to fill a vacancy in such position, occurring before the expiration of the term for which his or her predecessor was appointed, shall be appointed and confirmed for a full 7-year term.(2)An individual may continue to serve as Inspector General beyond the expiration of the term for which the individual is appointed until a successor is appointed and confirmed, except that such individual may not continue to serve for more than 1 year after the date on which the term would otherwise expire under paragraph (1).; and(2)in section 8G(c)—(A)by inserting (1) after (c); and (B)by adding at the end the following:(2)The term of office of each Inspector General shall be 7 years. An individual may serve for more than 1 term in such office. Any individual appointed to fill a vacancy in such position, occurring before the expiration of the term for which his or her predecessor was appointed, shall be appointed for a full 7-year term..(c)Application(1)In generalThe amendments made by this section shall apply to any Inspector General of an establishment or a designated Federal entity, as defined in sections 12 and 8G(a) of the Inspector General Act of 1978 (5 U.S.C. App.), respectively, appointed before, on, or after the date of enactment of this Act. (2)TermThe term of office of an Inspector General described in paragraph (1) serving on the date of enactment of this Act is deemed to begin on such date of enactment. 